PER CURIAM.
This case is before us on an appeal from an interlocutory order restraining the appellants from selling, disposing of, or in any way incumbering a certain patent application filed by them in the patent office in January, 1901, and from issuing, or causing to be issued, a patent on such application, and from entering into any contracts or agreements or taking any steps which will jeopardize appellee’s interests in certain inventions embodied in a contract entered into between the parties August 27, 1900, or in any improve*290'ments upon such inventions. It is enough now to say that appellants have failed to show that the provisional order was improvidently entered; and, inasmuch as the case will probably be before us again on its final hearing, no further reasons for our judgment need be given.
The decree is affirmed.